 
 
I 
108th CONGRESS
2d Session
H. R. 4976 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Michaud (for himself, Ms. Slaughter, Ms. DeGette, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require emergency contraception to be included on the uniform formulary of pharmaceutical agents of the pharmacy benefits program of the Department of Defense. 
 
 
1.Requirement to include emergency contraception on uniform formulary of pharmaceutical agents of the pharmacy benefits program of the Department of DefenseSection 1074g(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(9) 
(A)Emergency contraception shall be included on the uniform formulary. 
(B)Notwithstanding paragraph (4), no prior authorization may be required for emergency contraception. Nothing in the preceding sentence may be construed as waiving any provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or any other Act administered by the Food and Drug Administration. 
(C)In this paragraph, the term emergency contraception means a drug, drug regimen, or device that is— 
(i)used postcoitally; 
(ii)prevents pregnancy by delaying ovulation, preventing fertilization of an egg, or preventing implantation of an egg in a uterus; and 
(iii)is approved by the Food and Drug Administration..  
 
